       Case 18-13990-JDW                           Doc 26           Filed 05/15/19 Entered 05/15/19 16:12:56                            Desc Main
                                                                    Document     Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1        Kattie Marie Preston

  Debtor 2

 United States Bankruptcy Court for the: Northern District of Mississippi

 Case number :     18-13990-JDW



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               Ditech Financial LLC                                                        Court claim no.                                  2-1
     creditor:                                                                                         (if known):
     Last 4 digits of any number                                                                       Date of payment change:                   06/05/2019
     you use to identify the debtor's                                       7831                       Must be at least 21 days after date of
     account:                                                                                          this notice

                                                                                                       New total payment:                         $543.43
                                                                                                       Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]      Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $90.26                                 New escrow payment: 0.00



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]     No
      [ ]     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                   a notice is not attached, explain why:

                      Current interest rate:                                       New interest rate:
                      Current Principal and interest payment:                      New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]     No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                              Current mortgage payment:                                     New mortgage payment:




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                       page 1
Case 18-13990-JDW   Doc 26   Filed 05/15/19 Entered 05/15/19 16:12:56   Desc Main
                             Document     Page 2 of 6




/s/ Julian Cotton                                     5/15/2019
     Case 18-13990-JDW           Doc 26  Filed 05/15/19 Entered 05/15/19 16:12:56           Desc Main
                                        Document      Page 3 of 6
                              IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                         ABERDEEN DIVISION

IN RE: KATTIE MARIE PRESTON                                             No: 18-13990-JDW
                                                                        CHAPTER 13
                  Debtor(s)
_________________________________________/




                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                 15th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

May, 2019.



                                                       /S/ Julian Cotton

                                                       ___________________________________
                                                       JULIAN COTTON
                                                       PADGETT LAW GROUP
                                                       6267 Old Water Oak Road, Suite 203
                                                       Tallahassee, FL 32312
                                                       (850) 422-2520 (telephone)
                                                       (850) 422-2567 (facsimile)
                                                       bkcrm@padgettlawgroup.com
                                                       Authorized Agent for Creditor




Official Form 410S1                          Notice of Mortgage Payment Change                           page 3
      Case 18-13990-JDW        Doc 26 Filed 05/15/19 Entered 05/15/19 16:12:56   Desc Main
                                      Document     Page 4 of 6
                               SERVICE LIST (CASE NO. 18-13990-JDW)

Debtor
Kattie Marie Preston
103 North Road
Holly Springs, MS 38635

Attorney
Robert H. Lomenick, Jr.
P.O. Box 417
Holly Springs, MS 38635


Trustee
Locke D. Barkley
6360 I-55 North
Suite 140
Jackson, MS 39211

US Trustee
U. S. Trustee
501 East Court Street, Suite
6-430 Jackson, MS 39201




 Official Form 410S1                    Notice of Mortgage Payment Change                    page 4
        Case 18-13990-JDW             Doc 26         Filed 05/15/19 Entered   05/15/19
                                                                          Annual  Escrow16:12:56
                                                                                          Account Desc Main
                                    PO Box 6172
                                                     Document
                                    Rapid City , SD 57709-6172    Page 5 ofDisclosure
                                                                            6         Statement

                                                                               Statement Date:                 03/28/2019
                                                                               Your Account Number:

                                                                               Questions?

       WILLIE L PRESTON                                                        View your detailed, up-to-date escrow transactions
       KATTIE M PRESTON                                                        online at myaccount.ditech.com
       103 NORTH RD
       HOLLY SPRINGS MS 38635-6275                                             Call Customer Service at 1-800-643-0202
                                                                                        M–F 8am to 12am ET
                                                                                        Saturday 8am to 5pm ET
                                                                                        Sunday 1pm to 5pm ET




SECTION 1 WHY AM I RECEIVING THIS STATEMENT?

We review your escrow account every year to ensure it is properly funded, based on your upcoming taxes and/or insurance
premiums. This statement provides details of any changes in your escrow account and resulting changes to your mortgage payment.

Our review shows your escrow account has an escrow surplus of $370.98. You have a surplus because you have more funds than
needed to cover your minimum escrow balance. See Section 4 for details. You will receive a separate check for this surplus amount,
as long as your account is current. If your account is past due, the surplus funds remain in your escrow account.

Effective June 05, 2019, your monthly mortgage payment will be $543.43.


SECTION 2 WHY ARE MY PAYMENTS CHANGING?

Changes to monthly escrow amounts are common. They’re often caused by a change in your taxes and/or insurance premiums. So
even if you have a surplus in your account, your monthly escrow payment could increase. This table shows how your escrow and
mortgage payments are changing.

                            Current Payment                  Changes     New Payment

               Due Date         12/05/2018                                06/05/2019
 Prin. & Finance Charge            $543.43                                   $543.43
        Escrow Payment              $90.26                  i $90.26            $.00
                 TOTAL             $633.69                  i $90.26         $543.43

We use anticipated payments from      TOTAL OUTGOING PAYMENTS                    $0.00 ÷ 12 months = $.00 Monthly Escrow
your escrow account to determine
your monthly escrow payment:

SECTION 3 WHAT DO I NEED TO DO?

    As long as you are current on your mortgage payments, your escrow surplus check will be mailed to you separately.
    If applicable, please watch for this separate check in the mail.

    If you use automatic bill pay, please contact your bank to adjust your mortgage payment amount, due June 05, 2019.
            Case 18-13990-JDW                  Doc 26    Filed 05/15/19 Entered 05/15/19 16:12:56                 Desc Main
                                                         Document     Page 6 of 6
SECTION 4 HOW IS MY ESCROW SURPLUS CALCULATED?


Every year, we analyze what you’ll need to pay in taxes and/or insurance premiums. We then calculate the amount you’ll likely need
in escrow to pay these bills. To determine if you have enough funds in your escrow account, we use this formula:

                                  Lowest Projected Balance         $370.98 (in gray below)
                                - Minimum Escrow Balance             $0.00 (in gray below)
                                         Surplus Amount            $370.98

Your escrow account has a minimum balance, as allowed by federal laws, state laws, or your mortgage contract. Your minimum
balance includes up to two months of escrow payments to cover increases to your property taxes and/or homeowners insurance.
Your minimum escrow balance is $0.00.
This table shows expected payments in and out of your account over the next 12 months:
Date                 What We Expect You      What We Expect to   Payment Description   Expected Balance       Balance Needed
                        to Pay to Escrow              Pay Out                                                 in Your Account
Beginning Balance                                                                                $370.98                $0.00
06/19                                                                                            $370.98                $0.00
07/19                                                                                            $370.98                $0.00
08/19                                                                                            $370.98                $0.00
09/19                                                                                            $370.98                $0.00
10/19                                                                                            $370.98                $0.00
11/19                                                                                            $370.98                $0.00
12/19                                                                                            $370.98                $0.00
01/20                                                                                            $370.98                $0.00
02/20                                                                                            $370.98                $0.00
03/20                                                                                            $370.98                $0.00
04/20                                                                                            $370.98                $0.00
05/20                                                                                            $370.98                $0.00
Ending Balance                                                                                   $370.98                $0.00
TOTAL                               $0.00                $0.00


SECTION 5 WHAT HAPPENED SINCE MY LAST ESCROW REVIEW?


In this table, you can see payments you made into your escrow account and outgoing payments we made from your escrow account.
If we projected to pay out a significantly different amount, you’ll see the difference noted in gray. These differences may impact
whether you have enough funds in your escrow account.

Date         What You                 What We       What We        What We               Payment        Actual        Expected
          Actually Paid        Expected You to      Actually     Expected to           Description     Balance    Balance from
             to Escrow           Pay to Escrow      Paid Out        Pay Out                                        Last Review
Beginning Balance                                                                                      -$170.58          $0.00
03/19           $361.04    E                                                                            $190.46          $0.00
04/19            $90.26    E                                                                            $280.72          $0.00
05/19            $90.26    E                                                                            $370.98          $0.00
Ending Balance                                                                                          $370.98          $0.00
TOTAL           $541.56                     $0.00       $0.00          $0.00

E = estimated future payment



SECTION 6 ADDITIONAL MESSAGES


To the extent that you currently are protected by the automatic stay or have received a discharge from personal liability
under the Bankruptcy Code, this Annual Escrow Account Disclosure Statement is for informational and/or compliance
purposes only and is not a demand for payment from you personally or an attempt to impose personal liability. However, we
retain the ability to enforce our lien on the property securing our account, subject to applicable provisions of the
Bankruptcy Code and other applicable law.
